ORDER

MILLS, Justice.
This matter has come before the Court, en banc, on Motion for Indefinite Suspension Pending Appeal, Striking from Rolls, Suspending and Staying Proceedings filed by the Mississippi Bar. The attorney herein, Peter Halat, Jr., was convicted in Case No. 2:96CR30PG in the United States District Court for the Southern District of Mississippi for the offenses of conspiracy to commit-racketeering in violation of Title 18 U.S.C. § 1962(d); obstruction of justice in violation of Title 18 U.S..C. § 1503; conspiracy to obstruct justice in violation of Title 118 U.S.C. § 371; and conspiracy to commit wire fraud in violation of Title 18 U.S.C. § 371, each of which charges constitutes a felony within the meaning of the term as used in Rule 6 of the Rules of Discipline of the Mississippi Bar. The attorney has appealed such convictions, and the appeal is now pending.
The attorney has been served with process in this cause and has acknowledged receipt of summons and the complaint. Further, on April 30, 1998, this Court entered an order directing the attorney to show cause why the relief sought by the Bar in its motion should not be granted. The attorney has responded by letter saying that he joins in the Bar’s motion for indefinite suspension pending appeal, striking from the Bar Rolls and suspending and staying the proceedings. Having considered the motion and the response, the Court finds that the relief sought by the Bar should be granted.
IT IS, THEREFORE ORDERED, as follows:
(1) The name of the attorney, Peter Halat, Jr. shall be immediately stricken from the rolls of the Mississippi Bar, and
(2) Such attorney is suspended from the practice of law until the conclusion of these disciplinary proceedings or until his above mentioned conviction is reversed on appeal, and
(3) Further action in these disciplinary proceedings is hereby stayed until all of Mr. Halat’s appeals of the convictions are concluded, following which this Court will take appropriate action as required by law, and
(4) In the event that such convictions are reversed on appeal, the name of the attorney shall be returned to the rolls of The Mississippi Bar and he shall be reinstated to the practice of law in the State of Mississippi, but such reinstatement shall not bar or terminate disciplinary proceedings predicated upon such convictions.
IT IS FURTHER ORDERED that the Clerk of this Court shall forthwith mail certified copies of this order to the Chancery Clerk and Circuit Clerk of Harrison County and to the senior chancellor and circuit judge of the Chancery and Circuit Courts of Harrison County, and the order shall be entered upon the minutes of those courts in accordance with the provisions of Rule 8.6(iii) of the Rules of Discipline of the Mississippi Bar.
SO ORDERED, this, the_day of June, 1998. '
MICHAEL P. MILLS, JUSTICE
FOR THE COURT
JAMES L. ROBERTS, Jr., J., not participating.